DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the Remarks and Amendments filed on 11-01-2022. As directed, claims 1, 4-5, 7-11, 13, 15, 17, 19, 25, and 49 have been amended, claims 2, 12, 21-24, 26-48, and 50-52 were previously cancelled, and no new claims have been added. Thus, claims 1, 3-11, 13-20, 25, and 49 are currently pending in the application.

Response to Amendment
Applicant has amended the drawings to remove reference numerals not mentioned in the specification. The previously held drawings objections are hereby withdrawn.
Applicant has amended the specification to add punctuation, and to remove browser-executable code. The previously held specification objections are hereby withdrawn.
Applicant has amended claims 1, 5, 7, 9-11, 13, 15, 17, and 19 to address minor informalities. The claim objections to the aforementioned claims are hereby withdrawn. However, the language of claims 4 and 8 were not amended, thus the claim objections to claims 4 and 8 will be repeated below.
Applicant has amended claim 49 to address language with insufficient antecedent basis. The previously held rejections under 35 USC 112(b) is hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-11, 20, 25, and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
-Lines 11-12 recite “assessment operations of control of one or more of the plurality of mobility device components” which Examiner suggests amending to read “assessment operations to control .
Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  
-Lines 3-4 refer to “one or more of the mobility device components” which was previously introduced as “a plurality of mobility device components”. Examiner suggests amending lines 2 and 3-4 to recite “one or more of the plurality of mobility device components” for consistency.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
-Line 2 recites “a sensor”, however “sensors” were already introduced in claim 1. Examiner suggests amending this to read “one of the sensors” for clarity.
Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  
-Lines 5-6 recite “assessment operations of control of one or more of the plurality of mobility device components” which Examiner suggests amending to read “assessment operations to control .
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
-The “plurality of mobility device components” in claims 1, 3-5, 7, 9, 13, 15, 17, 19, and 25. This limitation is interpreted relative to page 22, lines 27-33 which indicates that the “device components” are components of the exoskeleton device. Examiner further notes that the exoskeleton device is illustrated at Figure 2, and any components in this figure, and functional equivalents thereof, are interpreted as the mobility device components.
-The “at least one joint component” in claims 1, 5-6, 13, 15, 17, 25, and 49. This limitation is being interpreted relative to page 11 of Applicant’s specification to cover hip and knee joints (104R, 104L, 102R, 102L), and functional equivalents thereof.
-An “actuator component” in claims 1, 13, and 15. This limitation is interpreted relative to pages 9 (which describe actuator components in Figures 7-13) and 16 of Applicant’s specification to cover an electric motor and functional equivalents thereof.
-The “storage medium” in claim 20. This limitation is being interpreted relative to the page 13, lines 21-30 which refer to “the control system may be configured as any suitable processor device, such as a programmable circuit, integrated circuit, memory and 1/O circuits, an application specific integrated circuit, microcontroller, complex programmable logic device, other programmable25 circuits, or the like. The control system may also include a non-transitory computer readable medium, such as random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), or any other suitable medium. Instructions for performing the methods described below may be stored in the non-transitory computer readable medium and executed30 by the processor device.”
-A “drive component” in claims 25 and 49. This limitation is interpreted relative to pages 4-5 (which describes the actuators as drive motors), 9 (which describe actuator components in Figures 7-13), and 16 of Applicant’s specification to cover an electric motor and functional equivalents thereof.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the plurality of mobility device components" in line 6.  There is insufficient antecedent basis for this limitation in the claim, as the mobility device components were not previously introduced in claim 25.
Claim 49 is rejected by virtue of its dependency on claim 25.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-11, 20, 25, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankai (US 2008/0234608).
Regarding claim 1, Sankai discloses a control method of controlling a mobility device (10) (paragraph 100, lines 1-6) having a plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) including at least one actuator component (140, 20, 22, 24, 26) that drives at least one joint component (64, 66) (paragraph 121, lines 1-11; paragraph 138, lines 1-8; paragraph 139, lines 1-10; paragraph 144, lines 1-5; Figs. 1 and 5), the control method comprising the steps of: 
providing said mobility device (10), said mobility device (10) further including a control system (100) for controlling operation of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) to selectively configure and modulate the at least one joint component (64, 66) (paragraph 100, lines 1-5; paragraph 121, lines 9-16; paragraph 138, lines 1-8; paragraph 139, lines 1-10; paragraph 144, lines 1-5; Figs. 1 and 5);
providing within said mobility device (10) a control application to be executed by the control system (100), wherein the control application includes program code for an automated assessment and adjustment protocol comprising a plurality of predetermined assessment operations of control of one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) (paragraph 104, lines 1-8 which describes calibration control part 162 which applies a driving force to driving source 140 which includes 22, 24, 26 per paragraph 121, lines 1-6; paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength); 
providing within said mobility device (10) a plurality of sensors 70, 72, 74, 76) to detect a state of the at least one actuator component (140, 20, 22, 24, 26) and/or the at least one joint component (64, 66) (paragraph 145, lines 1-8); 
and executing the control application (162) with the control system (100) (paragraph 104, lines 1-8) to perform the steps of: 
receiving a command in the control system (100) of the mobility device (10) for executing the control application (162) to initiate the automated assessment and adjustment protocol comprising the plurality of predetermined assessment operations (paragraph 104, lines 1-8; paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength; paragraph 217, lines 1-8); 
in response to receiving the command, controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) to perform the automated assessment and adjustment protocol by controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) to perform the plurality of predetermined assessment operations (paragraph 104, lines 1-8 which describes calibration control part 162 which applies a driving force to driving source 140 which includes 22, 24, 26 per paragraph 121, lines 1-6; paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength); 
electronically gathering user performance data comprising operation of the mobility device (10) in connection with performance of the predetermined assessment operations (paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength in response to the predetermined operations and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength in response to the predetermined operations);
determining user performance metrics corresponding to user capabilities in using the mobility device (10) when performing the predetermined assessment operations (paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength in response to the predetermined operations and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength in response to the predetermined operations); 
and electronically adjusting the control of one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) in accordance with the performance metrics to enhance user performance with the mobility device (10) (paragraphs 221-222 describe the use of the correction value obtained from calibration being used to deliver a corrected driving force according to the user’s muscular strength).
Regarding claim 3, Sankai discloses the control method of claim 1, as discussed above.
Sankai further discloses wherein the one or more mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) are controlled to perform the predetermined assessment activity for a predetermined amount of time (paragraph 158, lines 6-9; paragraph 163, lines 1-3; paragraph 164, lines 1-7).  
Regarding claim 4, Sankai discloses the control method of claim 1, as discussed above.
Sankai further discloses wherein electronically controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) in accordance with the performance metrics comprises automatically adjusting the one or more mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) based on the performance metrics (paragraphs 221-223).  
Regarding claim 5, Sankai discloses the control method of claim 1, as discussed above.
Sankai further discloses wherein electronically controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) in accordance with the performance metrics comprises automatically controlling the one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) by adjusting an assistance level of the at least one joint component (64, 66) to enhance subsequent user performance (paragraph 145, lines 1-8; paragraphs 221-223).  
Regarding claim 6, Sankai discloses the control method of claim 5, as discussed above.
Sankai further discloses wherein the assistance level is adjusted by controlling tension or resistance of the at least one joint component (64, 66) (paragraph 145, lines 1-8; paragraph 200, lines 1-6; paragraph 220, lines 1-7).  
Regarding claim 7, Sankai discloses the control method of claim 1, as discussed above.
 	Sankai further discloses wherein electronically controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) in accordance with the performance metrics comprises performing a low-level adjustment, the low-level adjustment comprising affecting operation of an individual or group of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) from among the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) to control specific performance of such component or group of components (paragraphs 221-223).  
Regarding claim 8, Sankai discloses the control method of claim 7, as discussed above.
Sankai further discloses wherein the low-level adjustment comprises an actuator adjustment adjusting performance of the at least one actuator component (paragraphs 221-223)
Regarding claim 9, Sankai discloses the control method of claim 7, as discussed above.
Sankai further discloses wherein electronically controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) in accordance with the performance metrics comprises performing a high-level adjustment, the high-level adjustment comprising a controlled combination of a plurality of low-level adjustments for performance of a healthcare function related to the mobility device (paragraphs 221-223; paragraph 111, lines 1-8; paragraph 121, lines 1-9).  
Regarding claim 10, Sankai discloses the control method of claim 9, as discussed above.
Sankai further discloses wherein the high- level adjustment comprises at least one of a diagnosis operation to assess user impairment, a treatment operation to improve user performance and physical capabilities, and a capability assessment of the user and/or of the mobility device (paragraphs 156-157 and 164-165 describe determining the amount of power able to be generated by the user, thus diagnosing user ability and assessing the capabilities of the user; paragraphs 221-223 describe the control mechanism of the device for providing the user with treatment).  
Regarding claim 11, Sankai discloses the control method of claim 9, as discussed above.
Sankai further discloses wherein the high-level adjustment comprises a strength and mobility adjustment to enhance strength or mobility improvement (paragraphs 156-157 and 164-165 describe determining the amount of power able to be generated by the user, thus diagnosing user ability and assessing the capabilities of the user; paragraphs 221-223 describe the control mechanism of the device for providing the user with treatment).
Regarding claim 20, Sankai discloses the control method of claim 1, as discussed above.
Sankai further discloses the device further comprising storing performance metrics and/or results of adjustments to the mobility device in a storage medium, and using the stored performance metrics and/or results of adjustments to perform a subsequent automated assessment and adjustment (paragraph 27, lines 1-22; paragraphs 221-223).
Regarding claim 25, Sankai discloses a non-transitory computer readable medium storing program code for a control application (162) for use in controlling a mobility device (10) including at least one drive component (140, 20, 22, 24, 26) that drives at least one joint component (140, 20, 22, 24, 26, 54, 55, 58, 60, 62), wherein the control application (162) includes program code for an automated assessment and adjustment protocol comprising a plurality of predetermined assessment operations of control of one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) (paragraph 27, lines 1-22; paragraph 121, lines 1-11; paragraph 138, lines 1-8; paragraph 139, lines 1-10; paragraph 144, lines 1-5; Figs. 1 and 5); 
wherein the mobility device (10) comprises: 
an electronic control system (100) for controlling operation of the at least one drive component (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) to selectively configure and modulate the at least one joint component (64, 66), and a plurality of sensors (70, 72, 74, 76) to detect a state of the at least one drive component (140, 20, 22, 24, 26) and/or the at least one joint component (64, 66) (paragraph 100, lines 1-5; paragraph 121, lines 9-16; paragraph 138, lines 1-8; paragraph 139, lines 1-10; paragraph 144, lines 1-5; paragraph 145, lines 1-8; Figs. 1 and 5); 
and the program code when executed by the electronic controller (100) performs the steps of: 
receiving a command in the control system (100) of the mobility device for executing the control application (162) to initiate the automated assessment and adjustment protocol comprising the plurality of predetermined assessment operations (paragraph 104, lines 1-8; paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength; paragraph 217, lines 1-8);
in response to receiving the command, controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) to perform the automated assessment and adjustment protocol by controlling one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) to perform the plurality of predetermined assessment operations (paragraph 104, lines 1-8 which describes calibration control part 162 which applies a driving force to driving source 140 which includes 22, 24, 26 per paragraph 121, lines 1-6; paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength); 
electronically gathering user performance data comprising operation of the mobility device (10) in connection with performance of the predetermined assessment operations (paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength in response to the predetermined operations and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength in response to the predetermined operations);
determining user performance metrics corresponding to user capabilities in using the mobility device (10) when performing the predetermined assessment operations (paragraphs 157-158 and Fig. 8 further describe the calibration phase including two predetermined tasks to extrapolate muscular strength in response to the predetermined operations and a correction value to apply to a control law; paragraphs 164-166 further describe three predetermined calibration states that the device is driven through to extrapolate wearer muscle strength in response to the predetermined operations); 
and electronically adjusting the control of one or more of the plurality of mobility device components (140, 20, 22, 24, 26, 54, 55, 58, 60, 62) in accordance with the performance metrics to enhance user performance with the mobility device (10) (paragraphs 221-222 describe the use of the correction value obtained from calibration being used to deliver a corrected driving force according to the user’s muscular strength).
Regarding claim 49, Sankai discloses a mobility device (10) comprising: 
at least one drive component (140, 20, 22, 24, 26) that drives at least one joint component (64, 66) (paragraph 100, lines 1-5; paragraph 121, lines 9-16; paragraph 138, lines 1-8; paragraph 139, lines 1-10; paragraph 144, lines 1-5; paragraph 145, lines 1-8; Figs. 1 and 5); 
an electronic control system (100) for controlling operation of the at least one drive component (140, 20, 22, 24, 26) to selectively configure and modulate the at least one joint component (64, 66) (paragraph 100, lines 1-5; paragraph 121, lines 9-16; paragraph 138, lines 1-8; paragraph 139, lines 1-10; paragraph 144, lines 1-5; paragraph 145, lines 1-8; Figs. 1 and 5); 
a plurality of sensors (70, 72, 74, 76) to detect a state of the at least one drive component (140, 20, 22, 24, 26) and/or the at least one joint component (64, 66) (paragraph 145, lines 1-8); 
and the non-transitory computer readable medium according to claim 25 (see rejection of claim 25 above), wherein the electronic control system (100) executes the program code stored on the non-transitory computer readable medium (paragraph 27, lines 1-22).

Allowable Subject Matter
Claims 13-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest identified prior art of record, Jacobsen (US 2009/00210093) and Sankai (US 2008/0234608) each anticipate certain structural and control aspects of the claimed invention as outlined in the non-final Office action mailed on 08-16-2022 and in the present final Office action. However, neither Jacobsen nor Sankai anticipate and/or render obvious the limitations of claim 13 which require that “the automated assessment comprises an automated manual muscle test (MMT)”, nor the limitations of claim 15 which require that “the automated assessment comprises an automated 10 Meter Walk Test (10MWT)”. Further, the prior art at large fails to anticipate and/or render obvious a mobility aid which automatically enters into an assessment operation that specifically follows the protocol of a manual muscle test nor a ten-meter walk test. For these reasons, the subject matter of claims 13 and 15 are allowable over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785